Citation Nr: 0912433	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  05-08 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychological 
disorder.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1956 to April 
1958.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the Veteran's claim for 
service connection for a psychiatric disorder.  

The Veteran's September 2002 claim was denied in the July 
2003 rating decision.  The Veteran disagreed and perfected an 
appeal.

In a February 2006 decision, the Board remanded the claim for 
further development designed to obtain the Veteran's service 
personnel and medical treatment records which had been lost 
in a 1973 fire at the National Personnel Records Center 
(NPRC).

In an August 2007 decision, the Board remanded the claim for 
further attempts to obtain records pertaining to the 
Veteran's claim.  The claim has been returned for further 
appellate consideration.


FINDING OF FACT

The medical and other evidence of record is not at least in 
equipoise with regard to whether the Veteran's has a 
currently diagnosed psychological disorder which is 
attributable to his period of active military service. 


CONCLUSION OF LAW

Entitlement to service connection for a psychological 
disorder is not warranted.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he had a nervous breakdown while he 
was stationed at Fort Leonard Wood, Missouri, in 1958.  He 
further contends that the psychological condition he had 
during service has continued to the present time and he seeks 
service connection for it.  The Board will address 
preliminary matters and then render a decision on the issue 
on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the Veteran's claim for 
further procedural and evidentiary development.  
Specifically, the Board ordered VBA to contact the Veteran in 
writing and request that he provide names and approximate 
dates of treatment facilities where he was treated for his 
psychological conditions and specifically to obtain records 
from the Missouri Mental Health Department.  VBA was also 
ordered to ask the Veteran to provide his service number and 
approximate dates he was hospitalized in 1958, and to provide 
the specific unit he was assigned to during that time.  
Finally, VBA was ordered to inform the Veteran that he could 
submit statements of others who observed his psychological 
condition to substantiate his claim.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  In 
this case, VBA sent the Veteran a letter dated October 2007 
which requested all the information contained in the Board's 
remand order and which informed the Veteran of his right to 
submit statements from family or friends who could support 
his claim.  The Board finds that VBA substantially complied 
with the August 2007 remand order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was notified of what evidence was needed to 
substantiate a claim for entitlement to service connection in 
letters dated November 2002 and February 2006.  Specifically, 
the Veteran was informed that the evidence needed to show 
that he had an injury in military service or a disease that 
began in or was made worse during military service or an 
event in service causing injury or disease; a current 
physical or mental disability; and, a relationship between 
the current disability and an injury, disease or event in 
military service.  In addition, the letters notified the 
Veteran that reasonable efforts would be made to help him 
obtain evidence necessary to support his claim, including 
that VA would request any pertinent records held by Federal 
agencies, such as military records, and VA medical records. 

Further, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to five 
elements of a service connection claim including: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. Id.  

In the present appeal, the Veteran was not provided specific 
notice of how VA determines a disability rating and an 
effective date.  However, the lack of that notice has not 
prejudiced the Veteran because the RO denied entitlement to 
service connection, and thus did not assign an effective date 
or a disability rating.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  All pertinent VA and private medical 
records identified by the Veteran are in the claims file and 
were reviewed by both the RO and the Board in connection with 
his claim.  The Board further finds that reasonable efforts 
have been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  In particular, the RO has attempted to 
obtain the Veteran's service treatment records and any 
duplicate or alternative medical records.  Such efforts have 
been unsuccessful.  Since the evidence shows that the records 
were in fact destroyed in the 1973 fire at the NPRC, the 
Board believes that any further search would be an exercise 
in futility.  Cf. Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999) [VA's efforts to obtain service department records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  

The Board also observes that the Veteran has not been 
provided a medical examination to assist in the development 
of his claim.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the VA must provide a VA medical examination in 
service connection claims when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.  A review of the 
record supports a conclusion that the criteria of McLendon 
have not been met in this case and that VA was justified in 
not providing the Veteran with a medical examination.

As is more thoroughly discussed below, the evidence of record 
shows that there is no evidence of a current diagnosed 
psychological disorder, and, after much effort to obtain 
supporting records, no evidence that the Veteran had an event 
in service which pertains to his current condition.  Finally, 
there is no evidence of record which suggests that the 
Veteran's condition is related to his active duty service.

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The Veteran indicated in the March 2005 VA Form 9 
substantive appeal that he did not wish to present evidence 
and testimony at a hearing before a Veterans Law Judge.  

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. 
§ 3.303(d) (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2007); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist. See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  

Analysis

Preliminary matter - the missing service records

Preliminarily, as was indicated earlier, the Veteran's 
service records and service treatment records are missing.  
Since VA has been unable to obtain the Veteran's service 
medical records, it has a heightened duty to explain its 
findings and conclusions.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board's analysis of the claim is undertaken with 
this duty in mind.  

However, the case law does not lower the legal standard for 
proving a claim for service connection.  Rather, it increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  
See Cromer v. Nicholson, 19 Vet. App. 215 (2005) [the Court 
declined to apply an "adverse presumption" where records have 
been lost or destroyed while in Government control which 
would have required VA to disprove a claimant' s allegation 
of injury or disease in service in these particular cases].

Discussion

As stated above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson supra.

With regard to Hickson element (1), the medical evidence of 
record does not include a current diagnosis of the Veteran's 
mental condition.  The most recent diagnosis of record is 
dated February 1984, showing a diagnosis of major depression 
without melancholia, and generalized anxiety disorder.  That 
diagnosis is now 25 years old.  As indicated above, a 
"current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte supra.  Here, there is 
nothing indicating that the Veteran has a current mental 
disorder.  For that reason, the Board finds that Hickson 
element (1) is not satisfied and that the claim fails on that 
basis alone.  

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements. See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

With regard to element (2), evidence of an in-service event 
of mental illness, the Board observes that despite 
considerable efforts by the RO and VBA, there has been no 
service records obtained.  The only evidence of record is the 
Veteran's statements that he suffered a nervous breakdown at 
Fort Leonard Wood while he was assigned to the dental clinic 
there.  But the statements are not supported by the medical 
evidence of record.

The earliest evidence of a mental condition is a January 1974 
entry from the North West Psychiatric Rehabilitation Center, 
16 years after the Veteran was discharged from active duty.  
An April 1981 treatment note refers to the Veteran's 
statement that his condition was recurrent and chronic and 
that the then current episode had been on-going for about a 
year.  There is, however, nothing mentioned in any of the 
medical histories provided that indicates the Veteran has 
ever maintained that his psychological condition had its 
genesis during his active duty.  

More importantly, the January 1974 diagnosis was of a 
personality disorder; personality disorders are not 
considered to be disabilities for the purposes of service 
connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2008); 
see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), and 
cases cited therein.  A veteran cannot be compensated for a 
personality disorder, which is considered to be a congenital 
or developmental abnormality.  Thus, the only evidence of 
record that can be construed to support Hickson element (2) 
are the statements of the Veteran.  While he is certainly 
competent to testify about his own personal observations of 
his condition, there is nothing in the record to indicate 
that he is competent to make statements or give opinions 
regarding a particular medical diagnosis of his condition at 
a particular time.  This is particularly so when the evidence 
of record shows various diagnoses of the Veteran's condition 
at different points in time, including personality disorder, 
depression and anxiety disorders, and dysthymic disorder.

These more contemporaneous records are more probative than 
the Veteran's statements made many years after the fact.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994).  The Court has 
also held that the Board may consider whether the veteran's 
personal interest may affect the credibility of testimony. 
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Here, 
the Veteran's contention comes in a claim to seek monetary 
benefits.  Finally, the Veteran brought his claim some 44 
years after he was discharged from service.  In Shaw v. 
Principi, 3 Vet. App. 365 (1992), the Court stated that the 
Board could consider a veteran's delay in asserting a claim 
and that such evidence can constitute negative evidence that 
weighs against the claim.  For those reasons, the Board finds 
that the Veteran's statements regarding his in-service 
incurrence of a psychological disorder are not sufficient to 
support a finding that Hickson element (2) is satisfied.

For the reasons stated above, the Board finds that Hickson 
element (2) is also not satisfied.

With regard to Hickson element (3), medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability, the Board first observes that there 
is no evidence of a current disability.  Second, there is no 
competent medical evidence that indicates the Veteran's 
current condition is related to his active duty service.  
Again, to the extent that the Veteran himself contends that 
his alleged nervous breakdown in 1958 is the cause of his 
present condition, it is well established that lay persons 
without medical training, such as the Veteran, are not 
competent to attribute symptoms to a particular cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (2005) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  See also Voerth v. 
West, 13 Vet. App. 117, 119 (1999) [unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service].

For those reasons, the Board finds that Hickson element (3) 
is also not satisfied.




ORDER

Entitlement to service connection for a psychological 
disorder is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


